Citation Nr: 0728505	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of a fractured left ankle.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on February 7, 2007, by means of video 
conferencing equipment with the appellant sitting in St. 
Louis, Missouri, before Kathleen K. Gallagher, a Veterans Law 
Judge, sitting in Washington, DC., who was designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and is rendering the determination on this 
issue in the case.  A transcript of the hearing testimony is 
in the claims file.

The Board observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in July 2007.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.

The Board also observes that the issues of entitlement to 
service connection for a low back disorder and to an 
increased evaluation for residuals of a fractured left ankle, 
otitis media with tympanoplasty, tinnitus, and bilateral 
hearing are on appeal.  However, those issues are the subject 
of a separate decision.

The Board further notes that the veteran's appeal had 
originally included the issue of entitlement to an increased 
evaluation for labrynthitis.  However, in a statement 
submitted in January 2006, the veteran stated that he wished 
to withdraw his appeal for that issue.  Accordingly, the 
issue of entitlement to an increased evaluation for 
labrynthitis no longer remains in appellate status and no 
further consideration is required.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed May 1997 rating decision most recently 
denied service connection for a right knee disorder.

3.  The evidence received since the May 1997 rating decision, 
by itself, or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a right 
knee disorder.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2006).

2.  The evidence received subsequent to the May 1997 rating 
decision is not new and material, and the claim for service 
connection for a right knee disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
June 2004, prior to the initial decision on the claim in 
October 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to reopen his previously denied claim.  
Specifically, the June 2004 letter noted that the veteran's 
claim for service connection for a right knee disorder had 
been previously denied and informed him that new and material 
evidence was needed to reopen his claim.  The letter 
explained that new means that the evidence must be in 
existence and be submitted to VA for the first time.  It was 
also noted that the additional existing evidence must pertain 
to the reason the claim was previously denied in order to 
qualify as material.  The June 2004 letter stated that the 
veteran's previous claim had been denied because it was not 
well grounded, which required evidence of a current 
disability; incurrence or aggravation of a disease or injury 
in service; and, a nexus between the in-service injury or 
disease and the current disability.  It was noted that 
evidence must be submitted that relates to that fact.  The 
letter further stated that the new and material evidence must 
raise a reasonable possibility of substantiating the claim 
and that the evidence cannot simply be repetitive or 
cumulative of the evidence considered in the previous denial.  
The June 2004 letter also indicated that in order to 
establish entitlement to a reopened claim for service 
connection the evidence must show that your previously 
claimed disorder was incurred in or aggravated by his 
military service.   As such, the June 2004 letter essentially 
notified the veteran to look to the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  See Kent v. Nicholson, No. 04-181, slip 
op. at 10 (U.S. Vet. App. Mar. 31, 2006) (law requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  Additionally, the July 2005 statement 
of the case (SOC) and the November 2005 supplemental 
statement of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  It was specifically noted that VA 
could not provide such an examination or opinion unless the 
claim was reopened.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the June 2004 letter stated that it was the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his previously denied claim for service connection, but he 
was not provided with notice of the type of evidence to 
establish a disability rating and an effective date for the 
disability on appeal.   Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In the 
decision below, the Board denies reopening the veteran's 
claim for service connection for a right knee disorder.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran's Social 
Security Administration (SSA) records were also obtained and 
associated with the claims file, and he was provided the 
opportunity to testify at a hearing before the Board.

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for a right knee disorder.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2006).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The Board observes that the veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied by the RO most recently in a rating 
decision dated in May 1997.  The veteran was notified of that 
decision and of his appellate rights.  The veteran did submit 
a notice of disagreement with that decision in August 1997, 
and a statement of the case (SOC) and supplemental statement 
of the case (SSOC) were issued.  However, the veteran did not 
submit a timely substantive appeal.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2004, the veteran essentially requested that his claim 
for service connection for a right knee disorder be reopened.  
The October 2004 rating decision now on appeal denied the 
veteran's claim on the basis that new and material evidence 
had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the veteran's claim for service connection 
for a right knee disorder was previously considered and 
denied.  The Board notes that an August 1987 rating decision 
first denied that claim.  In that decision, the RO observed 
that the veteran's service medial records were negative for 
an, complaints, treatment or diagnosis of a right knee 
disorder.  It was also noted that a medical report dated in 
March 1982 documented the veteran as having injured his right 
knee.  The RO concluded that the evidence failed to 
demonstrate that the veteran's right knee disorder was 
related to his military service or to a service-connected 
disability.  Therefore, service connection for a right knee 
disorder was denied.  

The May 1997 rating decision most recently denied the 
veteran's claim for service connection for a right knee 
disorder.  In that decision, the RO observed that the 
veteran's claim had been previously denied and indicated that 
new and material evidence had not been submitted to reopen 
the claim.  In particular, the RO noted that the evidence 
submitted was essentially duplicative of that which was 
previously considered.  As such, there was no basis to reopen 
the veteran's claim for service connection for a right knee 
disorder.  

The evidence associated with the claims file subsequent to 
the May 1997 rating decision includes VA medical records, 
private medical records, VA examination reports, Social 
security Administration (SSA) records, and hearing testimony 
as well as the veteran's own assertions.  However, the Board 
finds that such evidence is not new and material within the 
meaning of the laws and regulations set forth above, and as 
such, there is no basis to reopen the claim for service 
connection for a right knee disorder.

With respect to the VA medical records, private medical 
records, SSA records, and VA examination reports, the Board 
finds that they are new in that they were certainly not of 
record at the time of the May 1997 rating decision.  However, 
the majority of those records do not document any complaints, 
treatment, or diagnosis of a right knee disorder.  The Board 
does observe that there are some records pertaining to the 
veteran's right knee.   Nevertheless, those records are not 
probative in that they do not indicate that the veteran had a 
right knee disorder in service.  Nor do they provide an 
opinion relating the veteran's current right knee disorder to 
his military service or to a service-connected disability.  
Instead, the records simply indicate that the veteran has a 
current right knee disorder, which was already acknowledged 
by the May 1997 rating decision.  As such, the records do not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the VA medical records, 
private medical records, SSA records, and VA examination 
reports are not new and material.

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the etiology of a right knee disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the May 
1997 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the veteran 
currently has a right knee disorder that is related to his 
military service or to a service-connected disability.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for a right knee 
disorder.




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


